                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION


 SHONDEL CHURCH, et al.,                  )
                                          )
                   Plaintiffs,            )
                                          )
        v.                                )       Case No. 17-04057-CV-C-NKL
                                          )
 STATE OF MISSOURI, et al.,               )
                                          )
                   Defendants.            )

    MOTION FOR LEAVE TO WITHDRAW AS COUNSEL OF RECORD
  FOR DEFENDANTS MICHAEL BARRETT, H. RILEY BOCK, CHARLES R.
          JACKSON, CRAIG CHVAL AND A. CRISTA HOGAN

       COMES NOW undersigned counsel, Attorney at Law, and moves for leave to

withdraw as attorney for Defendants Michael Barrett, H. Riley Bock, Charles R. Jackson,

Craig Chval and A. Crista Hogan on behalf of the Missouri State Public Defender in the

above-entitled cause. In support of this motion, counsel notes:

       1. Counsel’s employment with the Missouri State Public Defender was terminated

as of this date.

       WHEREFORE, for the reason stated herein, undersigned counsel moves that this

Court grant her leave to withdraw as counsel of record for Defendants Michael Barrett, H.

Riley Bock, Charles R. Jackson, Craig Chval and A. Crista Hogan on behalf of the Missouri

State Public Defender.




         Case 2:17-cv-04057-NKL Document 200 Filed 10/12/18 Page 1 of 2
                      /s/ Jacqueline D. Shipma
                      JACQUELINE D. SHIPMA
                      General Counsel
                      Missouri Bar No. 36883
                      Missouri State Public Defender
                      Woodrail Centre
                      1000 West Nifong, Building 7, Suite 100
                      Columbia, Missouri 65203
                      Telephone: (573) 526-5212
                      Fax: (573) 777-9975
                      Jacqueline.Shipma@mspd.mo.gov

                      ATTORNEY FOR DEFENDANTS
                      BARRETT, BOCK, JACKSON, CHVAL, AND
                      HOGAN




Case 2:17-cv-04057-NKL Document 200 Filed 10/12/18 Page 2 of 2
